 1	 HAYES H. GABLE III
    Attorney at Law
 2	
    State Bar No. 60368
 3	 1001 G Street, Suite 104
    Sacramento, CA 95814
 4	 Telephone: (916) 446-3331
    Facsimile: (916) 447-2988
 5	 hhgable@gmail.com

 6	                              IN THE UNITED STATES DISTRICT COURT

 7	                                 EASTERN DISTRICT OF CALIFORNIA

 8	
      UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-180 JAM
 9	
                                  Plaintiff,              SECOND AMENDED STIPULATION
10	                                                       REGARDING EXCLUDABLE TIME PERIODS
                            v.                            UNDER SPEEDY TRIAL ACT; FINDINGS AND
11	                                                       ORDER
    ADOLFO ARREOLA-CRUZ
12	 LUIS ARREBOLA-CRUZ                                    DATE: October 23, 2018
    MARIO MORALES-LOPEZ, &                                TIME: 9:15 a.m.
13	 CELSO ARREOLA-CARDENAS,                               COURT: Hon. John A. Mendez
14	                               Defendants.
15	

16	                                             STIPULATION
17	         1.     By previous order, this matter was set for status on October 23, 2018.
18	         2.     By this stipulation, defendants now move to continue the status conference until
19	 December 11, 2018, and to exclude time between October 23, 2018, and December 11, 2018, under

20	 Local Code T4.

21	         3.     The parties agree and stipulate, and request that the Court find the following:
22	                a)      The government has represented that the discovery associated with this case
23	         includes investigative reports and photographs totaling approximately 71 pages. All of this
24	         discovery has been either produced directly to counsel and/or made available for inspection and
25	         copying.
26	                b)      Defense counsel requires additional time to review discovery produced by the
27	         United States, conduct their independent investigation into the facts and applicable law,
28	         interview witnesses, discuss with their respective clients potential pretrial resolution, and

       SECOND AMENDEDSTIPULATION REGARDING                1
       EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL
       ACT
 1	         otherwise prepare their respective client’s defense. These tasks are made much more difficult

 2	         because each defendant’s primary language is Spanish and an English/Spanish language

 3	         interpreter is needed as an intermediary between counsel and client to accomplish many of these

 4	         tasks, as well as to explain the indictment, any proposed plea agreement, any applicable

 5	         sentencing guidelines, and Fed.R.Crim.P. 11 to each defendant.

 6	                 c)        Counsel for defendants believe that failure to grant the above-requested

 7	         continuance would deny them the reasonable time necessary for effective preparation, taking into

 8	         account the exercise of due diligence.

 9	                 d)        The government does not object to the continuance.

10	                 e)        Based on the above-stated findings, the ends of justice served by continuing the

11	         case as requested outweigh the interest of the public and the defendant in a trial within the time

12	         limits prescribed the Speedy Trial Act.

13	                 f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14	         et seq., within which trial must commence, the time period from the date of the parties’

15	         stipulation, October 23, 2018 to December 11, 2018, inclusive, is deemed excludable pursuant to

16	         18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

17	         by the Court at each defendant’s request on the basis of the Court’s finding that the ends of

18	         justice served by taking such action outweigh the best interest of the public and the defendants in

19	         a speedy trial.

20	         4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

21	 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22	 must commence.

23	         IT IS SO STIPULATED.

24	

25	
      Dated: October 18, 2018                               McGREGOR W. SCOTT
26	                                                         United States Attorney
27	
                                                           /s/ Samuel Wong
28	                                                         Samuel Wong
                                                            Assistant United States Attorney
       SECOND AMENDEDSTIPULATION REGARDING                 2
       EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL
       ACT
 1	

 2	 Dated: October 18, 2018                         /s/ Jason A. Ronis
                                                    Jason A. Ronis
 3	                                                 Counsel for Defendant
                                                    Adolfo Arreola-Cruz
 4	

 5	

 6	

 7	 Dated: October 18, 2018                         /s/ Peter Kmeto
                                                    Peter Kmeto
 8	                                                 Counsel for Defendant
                                                    Luis Arreola-Cruz
 9	
      Dated: October 18, 2018                       /s/ Anthony E. Columbo, Jr.
10	
                                                    Anthony E. Columbo, Jr.
11	                                                 Counsel for Defendant
                                                    Mario Morales-Lopez
12	
      Dated: October 18, 2018                       /s/ Hayes H. Gable III
13	                                                 Hayes H. Gable III
                                                    Counsel for Defendant
14	
                                                    Celso Arreola-Cardenas
15	

16	

17	

18	

19	

20	

21	

22	

23	

24	

25	

26	

27	

28	

       SECOND AMENDEDSTIPULATION REGARDING          3
       EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL
       ACT
 1	                                         FINDINGS AND ORDER

 2	         The Court, having received, read, and considered the parties’ stipulation, and good cause

 3	 appearing therefrom, IT IS HEREBY ORDERED that the Court adopts the parties’ stipulation in its

 4	 entirety as its Order. The Court specifically finds the failure to grant a continuance in this case would

 5	 deny defense counsel reasonable time necessary for effective preparation, taking into account the

 6	 exercise of due diligence. The Court finds the ends of justice are served by granting the requested

 7	 continuance and outweigh the best interests of the public and the defendants in a speedy trial.

 8	         The Court orders the time from the date of the parties’ stipulation, October 23, 2018, up to and

 9	 including the December 11, 2018, status conference shall be excluded from computation of time within

10	 which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.

11	 § 3161(h)(7)(A) and (B)(iv) and General Order 479, Local Code T4, to allow defense counsel

12	 reasonable time necessary to prepare defense counsel’s client’s defense.

13	         It is further ordered the October 23, 2018 status conference shall be continued until December

14	 11, 2018, at 9:15 a.m.

15	         Dated: October 23, 2018

16	
                                                            /s/ John A. Mendez
17	                                                    THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
18	

19	

20	

21	

22	

23	

24	

25	

26	

27	

28	

      SECOND AMENDEDSTIPULATION REGARDING                 4
      EXCLUDABLE TIME PERIODS UNDER SPEEDY TRIAL
      ACT
